Citation Nr: 1001655	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  94-26 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to service connection for a low back 
disability, including as secondary to a left knee disability.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1963 to September 1967.  He also performed active 
duty for training (ACDUTRA) with the Army National Guard 
from: January 12, 1980, to January 13, 1980; June 14, 1980, 
to June 29, 1980; and August 3, 1980, to August 15, 1980.  
The record also indicates that he had periods of inactive 
duty training (INACDUTRA) with the Army National Guard for 
the year between February 1980 to February 1981.  (See DD 
Form 214; NGB Form 23, Army National Guard, Retirement 
Credits Record).

This appeal arises from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In a February 1994 rating decision, the RO 
determined that new and material evidence had not been 
received subsequent to the previously denied claims of 
entitlement to service connection for left knee disability 
and low back disability, and denied a reopening of the 
claims.  In an April 1998 decision, the Board of Veterans' 
Appeals (Board) upheld the decision made by RO in February 
1994 rating action.  The Veteran appealed to the United 
States Court of Veterans Appeals (now United States Court of 
Appeals for Veterans Claims) (Court).  In October 1998, the 
Court entered an order vacating the April 1998 Board decision 
and remanding the matter to the Board.

In a July 1999 decision, the Board again denied a reopening 
of the claims for service connection for left knee disability 
and low back disability.  The appellant appealed that Board 
decision to the Court.  In August 2000, the Court granted a 
joint motion for remand and vacated the July 1999 Board 
decision.

In a March 2001 decision, the Board reopened the claims for 
service connection for a left knee disability and low back 
disability, based on new and material evidence, and remanded 
the issues to the RO for additional development and 
readjudication.  In June 2001, the RO furnished the veteran a 
Supplemental Statement of the Case, which addressed the 
denial of the left knee and low back claims on the merits.  
In October 2003, the Board remanded the claims for further 
development.  A March 2007 rating decision continued to deny 
the claims.  In August 2008, the Board remanded the claims 
for further development. 

By a July 2000 rating decision, the RO denied an increased 
(compensable) rating for right ear hearing loss.  The veteran 
perfected a timely appeal of this determination to the Board.  
This issue was before the Board in October 2003 and was 
remanded to the RO for further development.  In a March 2007 
rating decision, the RO established service connection for 
left ear hearing loss, effective January 31, 2005.  From that 
date, the RO expanded the grant to include bilateral hearing 
loss, evaluated as noncompensable.  In August 2008, the Board 
denied a compensable rating for right ear hearing loss prior 
to January 31, 2005 and a compensable rating for bilateral 
hearing loss from that date and those issues are no longer on 
appeal.  

The Veteran testified at a Board video conference hearing in 
May 2003 and at a Travel Board hearing in March 2008 before 
two different Veterans Law Judges; transcripts of those 
hearings are of record.  Therefore, this appeal is now being 
addressed by a panel, which includes the two Veterans Law 
Judges who conducted the Board hearings.  See generally 
38 C.F.R. § 20.707 (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Affording the Veteran the benefit of the doubt, the 
competent medical evidence of record has shown that the 
Veteran's pre-existing left knee disorder was aggravated 
during a period of ACDUTRA.   

3.  Affording the Veteran the benefit of the doubt, the 
competent medical evidence of record has shown that the 
Veteran's low back disability was aggravated by his service-
connected left knee disability.  


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  Service connection for low back disability, including as 
secondary to service-connected left knee disability is 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) defines VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  In any 
event, the Veteran has not demonstrated any prejudice with 
regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) 

The Board notes that the record reflects that after the 
August 2009 supplemental statement of the case (SSOC) the 
Veteran submitted additional relevant evidence to the Board.  
A subsequent SSOC was not issued and the evidence was not 
accompanied by a waiver of initial review by the agency of 
original jurisdiction in accordance with 38 C.F.R. § 20.1304 
(2009).

The Board acknowledges the procedural concerns; however, in 
light of the favorable decision to grant the claims for 
service connection, the Board finds that a remand for 
consideration by the RO would serve no useful purpose and is 
not required.  Remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Additionally, any error 
in the timing or content of VCAA notice or assistance is 
considered moot.  The Board finds that all notification and 
development actions needed to fairly adjudicate the claim 
have been accomplished.  

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. §  3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of post service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post service 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military, 
naval, or air service includes active duty, any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).

Although the appellant in this case has prior status as a 
Veteran, due to his Air Force active duty service, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate.

Service connection can be established for a disability which 
preexisted service, but was permanently aggravated thereby.  
A pre-existing disease or injury will be found to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2009).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. 
App. 1 (1999).  When there is an approximate balance of 
positive and negative evidence regarding a material issue, 
the benefit of the doubt in resolving each such issue shall 
be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).  See Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001).  If the Board determines that 
the preponderance of the evidence is against the claim, then 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will 
not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

III.  Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).



A.  Left Knee Disability

Here, the appellant contends that his left knee disability 
for which he underwent surgeries in 1977 and 1978 was 
aggravated by active service while he was in the National 
Guard.  At the March 2008 Travel Board hearing, the May 2003 
video conference hearing, and at prior hearings before the RO 
in 1988 and before the Board in 1989, the appellant testified 
he originally injured his left knee in 1976.  He reported 
that during weekend National Guard training in May 1980, he 
participated in loading trucks and other preparations for an 
upcoming period of ACDUTRA, which was to be held in June 
1980.  He testified that during the weekend he also did 
marching and calisthenics and played in a baseball game with 
others in his group.  He testified that the following 
morning, he could not straighten his left leg and his left 
knee was very painful.  He testified that he went to his 
private doctor because of his left knee.  The appellant 
further testified that during ACDUTRA in June 1980 his left 
knee became swollen and painful and locked intermittently.  

At the outset, the Board notes that a December 2005 formal 
finding was issued indicating that the information required 
to verify the Veteran's status of Active Duty, Active Duty 
for Training, or Inactive Duty Training on or about May 1980 
was not obtainable.  All attempts to obtain the needed 
information had been exhausted and any further attempts would 
be futile.  

On review of the Veteran's service treatment records (STR's), 
records pertaining to his period of regular active military 
service reflected no complaints or findings regarding a left 
knee disability.  However, STR's pertaining to the Veteran's 
National Guard service showed that, when the Veteran was 
afforded a physical examination in February 1979, a scar on 
his left knee was reported.  STR's pertaining to a period of 
ACDUTRA in June 1980 reported that he was seen with 
complaints of knee pain.  A physical examination showed three 
plus effusion and one plus crepitus.  A June 1980 statement 
of medical examination and duty status indicated that he had 
been working 12-hour shifts as a military policeman and his 
knee had been locking and swelling.  It was reported that the 
condition had been aggravated by summer camp.  

The record showed that the Veteran was hospitalized at St. 
Luke's Hospital in December 1977 due to a torn left medial 
meniscus.  A medial meniscectomy was performed.  He was again 
treated at St. Luke's Hospital in 1978 due to an unstable 
left knee.  

Reports by Dr. J. R. W. reflected that in August 1978, the 
Veteran had no complaints regarding his knee.  Rehabilitation 
had proceeded quite well and there was good strength of the 
quadriceps and increasing strength of the hamstring muscles.  
Physical examination showed no effusion and there was an 
excellent range of motion of the knee and tightening of the 
hamstrings.  The knee was stable.

When the Veteran was seen by Dr. J. R. W. on May 20, 1980, he 
complained of locking of his knee.  The knee had worsened 
about a week earlier.  He had played baseball without 
problems.  Then the knee had suddenly locked and he 
experienced pain.  Dr. J. R. W. felt the Veteran probably had 
a loose body in the knee.  

The Veteran was hospitalized at the Missouri Baptist Hospital 
in July 1980 because of swelling, popping and locking of his 
left knee.  An X-ray study showed a loose body in the knee, 
which was later surgically removed.  

When the Veteran was examined by the VA in February 1986 
there was some limitation of motion of the left knee.  There 
was an old healed medial surgical scar.  He had an enlarged 
patella spurring.  No effusion was noted.  The assessments 
included mild anterolateral and anteromedial rotary 
instability with arthritic changes of the joint of the left 
knee.  

An October 1985 report by H. E. R. included a diagnosis of 
degenerative arthritis of the left knee.  

Private medical reports showed that the Veteran had a total 
left knee arthroplasty in May 1993.  The medical records 
further included an April 1993 statement by Dr. F. A. M., 
indicating that he had evaluated the Veteran for his left 
knee condition during that month.  He also reported that he 
had seen the Veteran back in 1977 for his left knee condition 
and, at that time, had diagnosed a torn meniscus which was 
related to a twisting injury he had sustained two weeks 
earlier.  He had then been referred to Dr. J. R. W. who had 
performed three surgeries for the knee condition over the 
next five years.  The current examination showed scars from 
previous surgical procedures.  The knee showed marked 
enlargement due to an exostosis.  X-rays showed far advanced 
degenerative arthritis of the left knee.  In a June 1993 
statement, Dr. F. A. M. noted that a total left knee 
replacement had been performed in May 1993.  The knee 
condition had progressed markedly from 1977 to 1993 and led 
to the total knee replacement.  Dr. F. A. M. referred to a 
knee injury during military service that had been taken from 
the medical statements as presented by the Veteran.  He 
stated that that there had been an aggravation of his 
condition of the left knee as noted in their records of 1977.  

The Veteran was provided a VA orthopedic examination in 1997.  
There was no swelling or deformity of the left knee.  There 
was laxity consistent with a left total knee arthroplasty.  
There was also limitation of motion of the left knee.  The 
diagnosis was left total knee replacement without gross 
evidence of loosening.

On April 2001 VA examination, it was noted that he claims 
file was reviewed.  The Veteran was diagnosed with left knee 
arthritis, status post total knee arthroplasty.  The examiner 
commented that in reviewing the Veteran's medical record, it 
was evident that he had significant disability with his left 
knee following an injury in 1977 and prior to June 1980.  The 
examiner opined that based upon the occurrence on active duty 
training in June of 1980 that there was a temporary 
aggravation of the Veteran's pre-existing left knee 
condition, which was addressed by removal of loose body.  
However, based upon the nature of that aggravation of June 
1980, there would be no indication of that aggravation and 
necessary surgery would have altered the progressive course 
of degenerative changes in the left knee.  

Treatment records from St. Louis VA Medical Center (VAMC) 
dated from 2001 to 2006 included a November 2005 X-ray report 
revealed status post left total knee replacement and small 
joint effusion.  

On November 2008 VA examination, the examiner noted that he 
reviewed the claims file and essentially restated his 
findings from the April 2001 VA examination.  After 
examination, the Veteran was diagnosed with osteoarthritis of 
the left knee status post total knee arthroplasty.  The 
examiner essentially opined that it was not at least as 
likely as not that there was an increase of severity of the 
preexisting left knee condition as a result of the May and 
June 1980 active duty with the National Guard and any 
increase in severity was due to the natural progression of 
the left knee condition.  

On August 2009 independent medical evaluation by Dr. D. T. 
V., the Veteran reported that he was called up to active duty 
with his National Guard unit from August 3, 1980 to August 
15, 1980.  He requested that he be dismissed from this duty 
due to his recent knee surgery.  He indicated that he was 
needed and required to go with his unit.  He was required to 
do 12-hour shifts walking the perimeter of a one-mile 
diameter camp as part of the deployment.  He developed 
significant knee pain and swelling as a result.  Upon arrival 
home he presented to medical care where 90+ cc serosanguinous 
fluid was aspirated from the knee.  He was diagnosed with 
significant aggravation left knee post-traumatic arthritis 
(8/80) that caused a more rapid progression of post-traumatic 
arthritis, status post total knee joint replacement.  Dr. D. 
T. V. opined that the accelerated progression of the 
Veteran's left knee post traumatic arthritis that ultimately 
required total knee joint replacement occurred, was at least 
as likely as not, as a result of his guard duty activities 
between 8/3/80 and 8/15/80 that required him to walk the 
perimeter of the camp over 12 hour shifts during which time 
he experienced a significant increase of his left knee 
symptoms.  He had a pre-existing lesion that was irreversibly 
and substantially aggravated by the event.  The Veteran had a 
surgical repair to the left knee on July 7, 1980 where 
excision of loose bodies was performed.  The operative note 
from July 7, 1980 just prior to his active guard duty clearly 
showed that the Veteran had chondromalacia at the 
patellofemoral joint as well as in the medial compartment of 
the knee consistent with early arthritis.  Over the next 
several years from 1980 through 1985 no additional trauma 
occurred to the Veteran's knee and on October 1985 he was 
diagnosed with severe post-traumatic arthritis.  Dr. D. T. V. 
noted that all the opinions were based on a reasonable degree 
of medical certainty, the results of physical examination and 
testing procedures performed during this evaluation, review 
of medical records (X-rays if available), and the history 
provided by the Veteran.  

As noted above, the Veteran contends and service treatment 
records (STR's) confirm that during a period of ACDUTRA his 
left knee became swollen and painful and locked 
intermittently.  The post service medical evidence of record 
demonstrated that the Veteran has a current diagnosis of 
arthritis of the left knee status post total knee 
replacement.  As treatment for the left knee disability has 
been noted during ACDUTRA and the Veteran has a current 
disability, the question turns on whether the Veteran's pre-
existing left knee disability was aggravated during a period 
of ACDUTRA.  After a careful review of the record, and 
resolving all doubt in favor of the Veteran, the Board has 
determined, based upon the medical and satisfactory lay 
evidence set forth above, that the Veteran's current left 
knee disability was aggravated during a period of ACDUTRA.  
In order for the Veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the Veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it.  Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  

With respect to the medical evidence and opinions in the 
record, the Board finds that, taken together, they put the 
evidence in relative equipoise.  On one hand, STR's during a 
period of ACDUTRA included a June 1980 statement of medical 
examination and duty status that indicated that the Veteran 
had been working 12-hour shifts as a military policeman and 
that his knee had been locking and swelling.  It was reported 
that the condition had been aggravated by summer camp.  Also, 
in a June 1993 statement Dr. F. A. M. referred to a knee 
injury during military service and found that the left knee 
condition had progressed markedly from 1977 to 1993 and led 
to the total knee replacement.  Finally, in an August 2009 
independent medical evaluation, Dr. D. T. V. found that as a 
result of the Veteran's guard duty activities during a period 
of ACDUTRA that required him to walk the perimeter of the 
camp over 12 hour shifts, he experienced a significant 
increase of his left knee symptoms.  Dr. D. T. V opined that 
the Veteran had a pre-existing lesion that was irreversibly 
and substantially aggravated by the event.  On the other 
hand, on April 2001 and November 2008 VA examination reports, 
the same VA examiner found that during ACDUTRA in June 1980 
there was only a temporary aggravation of the Veteran's pre-
existing left knee condition.  The examiner opined that it 
was not at least as likely as not that there was an increase 
of severity of the pre-existing left knee condition as a 
result of the May and June 1980 active duty with the National 
Guard and any increase in severity was due to the natural 
progression of the left knee condition.  

Here, the Board must assess the weight and credibility to be 
given to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  The weight to be attached to relevant evidence 
is an adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  Given that the STR's documented 
aggravation of a left knee condition during ACDUTRA and that 
the VA examiner and Dr. D. T. V. both examined the Veteran, 
reviewed medical records, and provided a basis for their 
opinions, the Board finds the evidence is in relative 
equipoise and the benefit of the doubt rule will therefore be 
applied to resolve doubt in favor of the Appellant.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, entitlement to service connection for a left knee 
disability is warranted.

B.  Low Back Disability

The appellant contends that his low back disability was 
caused or aggravated by his military service, or, in the 
alternative, is secondary to his left knee disability. 

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

At the outset, the Board finds that the persuasive medical 
evidence does not suggest that the currently diagnosed low 
back disability was incurred or aggravated during service or 
was shown during the first post-service regular active 
military service year.  STR's pertaining to the Veteran's 
regular period of active military service are negative for 
any reference of a low back disability.  Also, STR's from 
1979 to 1983 pertaining to his periods of training duty also 
did not reflect any reference to a back disability.  The 
first documentation of a low back disability was on February 
1986 VA examination report, in which the Veteran was 
diagnosed with degenerative joint disease of the lumbar 
spine.  Treatment records from St. Louis VAMC dated from 2001 
to 2006 also included a diagnosis of moderate degenerative 
disc disease most prominent at L5-S1.  Although the Veteran 
has been diagnosed with a current low back disability, there 
was no competent medical evidence that linked the Veteran's 
current low back disability to service.  The Veteran himself 
did not indicate that his current low back disability was 
related to any specific injury or disease during service.  
Rather he has predominantly indicated that his current low 
back disability was secondary to his left knee disability.  
Therefore, service connection on a direct basis is not 
warranted.  

In regards to service connection on a secondary basis, the 
Board finds that there is an approximate balance of positive 
and negative evidence as to whether the Veteran's claimed low 
back disability was worsened by his service-connected left 
knee disability.  See Allen, supra.

The evidence of record includes a March 1993 statement by Dr. 
D. C. H. in which he indicated that he had seen the Veteran 
during that month for a left knee problem and also chronic 
low back pain.  A May 1991 statement by Dr. H. E. W. 
indicated that the Veteran had been injured on November 9, 
1990.  As he was walking to his car while delivering pizzas 
his left foot slipped off the sidewalk into a deep hole 
causing his left ankle to slip and turn.  He also experienced 
a sharp pain in the lower portion of his back.  A May 1991 
statement by Dr. S. L. B. reported that he had seen the 
Veteran during that month for evaluation of his injury 
sustained on November 9, 1990.  The Veteran complained of 
pain and tenderness involving his left ankle and also pain 
and tenderness involving his low back.  A November 1990 
statement by Dr. R. I. M. noted that the Veteran had more 
complaints regarding his back and his leg.  The Veteran 
believed that the back pain began after a cast was applied 
[to his ankle].  

In September 1994, the Veteran provided several statements by 
a physical therapist, D. P. A., reflecting that he had been 
receiving physical therapy since May 1993 following a left 
total knee replacement that month.  He currently had symptoms 
including chronic intermittent swelling of the knee and 
limitation of motion of the knee.  He also complained of a 
chronic low back dysfunction which had not been evaluated or 
treated by physical therapy.  The physical therapist stated 
it appeared that the Veteran's knee limitations could be a 
source of exacerbation of his back dysfunction.  

The Veteran was afforded a VA orthopedic examination in 1997.  
He had a history of left knee complaints dating back to the 
early 1970's.  He also claimed persistent spasm involving the 
low back secondary to an antalgic gait due to the left knee 
problem.  On examination there were spasms in the low back 
and decreased forward flexion.  The diagnoses included 
history of low back pain.  

On April 2001 VA examination, it was noted that he claims 
file was reviewed.  The Veteran was diagnosed with 
degenerative disc disease, L5-S1.  The examiner found that 
the Veteran's low back condition on X-ray would be related to 
degenerative disc disease at L5-S1, which was an aging change 
and not related to military duty and not related to the left 
knee.  

A July 2005 record from Dr. J. P. of Rehabilitation Medicine 
Specialists, Inc. revealed that the Veteran was involved in a 
motor vehicle accident in September 2004.  Dr. J. P. opined 
that the Veteran had underlying osteoarthritis of his spine 
that was exacerbated by a motor vehicle accident, causing a 
lumbar herniated disc.  

On November 2008 VA examination, the examiner noted that he 
reviewed the claims file and essentially restated his 
findings from the April 2001 VA examination.  After 
examination, the Veteran was diagnosed with degenerative disc 
disease of the lumbar spine.  The examiner essentially opined 
that it was not at least as likely as not that any current 
low back disability was caused or chronically worsened by the 
left knee condition.  

An August 2009 independent medical evaluation by Dr. D. T. V. 
indicated that the all findings were based on a reasonable 
degree of medical certainty, the results of physical 
examination and testing procedures performed during this 
evaluation, review of medical records (X-rays if available), 
and the history provided by the Veteran.  Dr. D. T. V. 
diagnosed the Veteran with abnormal weight bearing favoring 
the left lower extremity causing increased back pain and 
worsening of his lumbar syndrome.  
 
With respect to the medical evidence and opinions in the 
record, the Board finds that, taken together, they put the 
evidence in relative equipoise.  On one hand, statements by 
D. P. A., a physical therapist, indicated that that the 
Veteran's knee limitations could be a source of exacerbation 
of his back dysfunction.  Also, Dr. D. T. V. diagnosed the 
Veteran with abnormal weight bearing favoring the left lower 
extremity causing increased back pain and worsening of his 
lumbar syndrome.  On the other hand, private treatment 
records indicated that the Veteran's experienced low back 
pain as a result of a work-related injury in November 1990.  
On April 2001 and November 2008 VA examination reports, the 
examiner found that the Veteran's low back condition on X-ray 
would be related to degenerative disc disease at L5-S1, which 
was an aging change and not related to military duty and not 
related to the left knee.  The examiner essentially opined 
that it was not at least as likely as not that any current 
low back disability was caused or chronically worsened by the 
left knee condition.  Also in July 2005, Dr. J. P. opined 
that the Veteran had underlying osteoarthritis of his spine 
that was exacerbated by a motor vehicle accident, causing a 
lumbar herniated disc.  

In assessing the weight and credibility to be given to the 
evidence, and given that that the VA examiner and Dr. D. T. 
V. both examined the Veteran, reviewed medical records, and 
provided a basis for their opinions, the Board finds the 
evidence is in relative equipoise and the benefit of the 
doubt rule will therefore be applied to resolve doubt in 
favor of the Appellant.  See 38 U.S.C.A. § 5107(b); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, entitlement to service connection for a low back 
disability as secondary to the service-connected left knee 
disability is warranted.







ORDER

Service connection for a left knee disability is granted.

Service connection for a low back disability, including as 
secondary to a left knee disability is granted.  



			
     DEBORAH W. SINGLETTON	STEVEN L. COHN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
WAYNE M. BRAEUER
	Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


